Citation Nr: 1417794	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  14-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1948 to May 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the St. Louis, Missouri Department of Veteran Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be met, the Board finds that further development of the record is needed to satisfy VA's duty under the VCAA to assist the Veteran.

He claims that his residuals of cold injuries prevent him from following a substantially gainful occupation.  He is currently service connected for residuals of a cold injury in the right upper extremities, right lower extremities, left upper extremities, and left lower extremities (rated 30 percent each).  His combined disability rating is 80 percent, effective March 4, 2012.

An April 2013 letter from Dr. Zachary J. Newland, D.P.M., indicates he cannot perform work requiring ambulation of any distances nor any prolonged standing.  However, there are no treatment records from Dr. Newland.  Records of private treatment for the Veteran's service connected cold injury disabilities is pertinent evidence that must be secured.

The RO arranged for a January 2013 VA examination to determine the effect of the Veteran's service connected disabilities on his employability.  However, this examination considered only the occupational impact of his residuals of cold injuries in the upper extremities.  The examiner also fails to address whether the Veteran is able to secure "substantially gainful" employment.  Moreover, the record was not reviewed in conjunction with the examination.  As such a new examination considering the updated record and all of the disabilities the Veteran alleges as causing his unemployability is required.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all providers of any evaluation or treatment he received for his residuals of cold injuries in both his upper and lower extremities, and to submit the releases necessary for VA to secure records of any such private evaluations or treatment, to specifically include complete clinical records of all treatment the Veteran has received from Dr. Zachary J. Newland for residuals of cold injuries.

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA physician to assess the cumulative effect that his service connected disabilities would be expected to have on employability.  The entire record (to specifically include the records sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) Please discuss the functional limitations associated with, and the expected effect on employment from, the Veteran's service-connected disabilities alone.

(b) Please identify any and all types of employment that would not be precluded by the limitations due to the Veteran's service-connected disabilities.

(c)  Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities alone would render him unable to secure or follow any substantially gainful occupation.

For the purposes of this examination, "substantially gainful" work that is more than marginal, and permits an individual to earn a "living wage" consistent with his education and occupation experience.  The examiner must explain the rationale for all opinions provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

